- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 November 8, 2011 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 7 November Novo Nordisk A/S – Share repurchase programme On 2 November 2011 Novo Nordisk initiated a share repurchase programme in accordance with the provisions of the European Commission’s regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. Under the programme Novo Nordisk will repurchase B shares for an amount up to DKK 2.8 billion in the period from 2November 2011 to 31 January 2012. Since the announcement as of 2 November 2011, the following transactions have been made under the programme: Number of shares Average purchase price Transaction value, DKK Accumulated, last announcement 0 0 2 November 2011 35,000 567.4200 19,859,700 3 November 2011 70,000 579.4500 40,561,500 4 November 2011 70,000 593.0500 41,513,500 Accumulated under the programme 175,000 101,934,700 On 1 November 2011 Novo Nordisk repurchased 375,000 B shares from employees. The transaction amounted to DKK 0.2 billion and was related to the general employee share programme outside of Denmark from 2008. The shares in this transaction were not part of the Safe Harbour repurchase programme, but were part of the overall DKK 12.0 billion repurchase programme. Other transactions related to Novo Nordisk’s incentive programmes have resulted in a sale by Novo Nordisk of 79,700 B shares in the period from 27 Company Announcement no 71 / 2011 Page 1 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 October 2011 to 4 November 2011. The shares in these transactions were not part of the Safe Harbour repurchase programme. With the transactions stated above, Novo Nordisk owns a total of 22,194,874 treasury shares, corresponding to 3.8% of the share capital. The total amount of shares in the company is 580,000,000 including treasury shares. Novo Nordisk expects to repurchase B shares worth DKK 12.0 billion during 2011 and January 2012. As of 4 November 2011, Novo Nordisk has repurchased a total of 15,656,205 B shares equal to a transaction value of DKK 9,311,993,336. Novo Nordisk is a global healthcare company with 88 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 32,500 employees in 74 countries, and markets its products in 179 countries. Novo Nordisk’s B shares are listed on NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com. Further information: Media: Investors: Anne Margrethe Hauge Tel: (+45) 4442 3450 amhg@novonordisk.com Klaus Bülow Davidsen Tel: (+45) 4442 3176 klda@novonordisk.com Frank Daniel Mersebach Tel: (+45) 4442 0604 fdni@novonordisk.com Lars Borup Jacobsen Tel: (+45) 3075 3479 lbpj@novonordisk.com In North America: Ken Inchausti Tel: (+1) kiau@novonordisk.com Jannick Lindegaard Tel: (+45) 4442 4765 jlis@novonordisk.com Company Announcement no 71 / 2011 Page 2 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf of the undersigned, thereunto duly authorized. Date: November 8, 2011 NOVO NORDISK A/S Lars Rebien Sørensen, President and Chief Executive Officer
